Exhibit 12.2 Computation of Ratio of Earnings to Fixed Charges Excluding Interest on Deposits Nine Months Ended June 30, Fiscal Year Ended September 30 2008 2007 2007 2006 2005 2004 2003 Income before income taxes 26,900 31,052 40,447 42,850 40,825 38,338 42,409 Income tax expense 10,571 11,171 15,375 15,221 14,600 13,784 15,198 Net income 16,329 19,881 25,072 27,629 26,225 24,554 27,211 Fixed charges(1) 24,659 21,677 29,221 29,207 27,879 27,732 28,069 Earnings (for ratio calculation) 51,559 52,729 69,668 72,057 68,704 66,070 70,478 Ratio of earnings to fixed charges 2.09 2.43 2.38 2.47 2.46 2.38 2.51 (1) In each case, fixed charges consist of interest expense on Federal Home Loan Bank advances and other borrowings.
